DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 12/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 12/17/2021 is withdrawn.  Claims 15-20, directed to a method for operating a three dimensional printer is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 15-20 are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claims 1 and 9, the closest prior Batchelder (US 2017/0136707 A1 – of record ), teaches a three-dimensional printer (a filament feeding device for use with an additive manufacturing system (10)) (see [0019-0020]) comprising: an enclosure defining a chamber (casing (26) defining a chamber (30); see Fig. 1; [0023]); a print surface disposed within the chamber (platen (32) shown within chamber (30); see Fig. 1; [0023-0024]); a nozzle displaceable relative to the print surface for melting and dispensing a filament on the print surface to form a part during a printing process (print head 
In the second closest prior art, Mccallum (WO 2019/182989 A1 – of record) discloses a three-dimensional printer (an apparatus (100) that may be used to fabricate a 3D structure in a layer-by-layer manner; see Fig. 1; [0088]) comprising: a print surface disposed within the apparatus (a base (130)) positioned inside the apparatus (100); see Fig. 1; [0088]); a nozzle displaceable relative to the print surface for melting and dispensing a filament on the print surface to form a part during a printing process (feedstock feeder (115) mounted on gantry (105), capable of motion in one or more of five or six axes of control relative to base (130), for dispensing feedstock (120) to form a 3D structure during the printing process; feedstock (120) may comprise one or more metals; see Fig. 1; [0088-0089]); a filament drive system for supplying the filament to the nozzle (controller (145) controls feeding the feedstock (120) to the feeder (115); see Fig. 1;[0093]); at least one capacitance sensor coupled to the print surface (the base (130) may comprise a capacitance sensor; see [0100]).  However, none of the prior arts teaches forming a dielectric part during a printing process; a controller electrically coupled to the at least one capacitance sensor for measuring a capacitance during the print process, the controller determining a change of capacitance in response to the dielectric part being displaced relative to the print surface during the printing process, and the controller generating an error signal in response to the controller determining the change of capacitance; and a display device electrically coupled to the controller and displaying an error message in response to the display device receiving the error signal from the controller.
Therefore, claims 1 and 9 are deemed novel and non-obvious over the prior art of record.
Regarding claims 2-8 and 10-14, they depend from claims 1 and 9 respectively; thus, they are also deemed novel and non-obvious over the prior art of record.
Independent Claim 15, the closest prior Mccallum (WO 2019/182989 A1 – of record) discloses a method of operating a three-dimensional printer (an apparatus (100)) that may be used to fabricate a 3D structure in a layer-by-layer manner(see Fig. 1; [0088]), having a print surface disposed within the enclosure (a base (130) positioned inside the apparatus (100); paragraph; see Fig. 1; [0088]), a nozzle (feedstock feeder (115); see Fig. 1; [0088]), a filament drive system (controller (145) controls feeding the feedstock (120) into the feeder (115); see Fig. 1; [0093]), at least one capacitance sensor (the base (130) may comprise a capacitance sensor; see [0100]), and a display device (computer processing unit (160) utilizes windows operating system and would require a display device in order for the user to interact with the CPU (160); see [0094]), the method comprising: supplying, using the filament drive system, a filament to the nozzle (controller (145) controls feeding the feedstock (120) to the feeder (115); see Fig.1;[0093]); displacing the nozzle relative to the print surface for melting and dispensing the filament to form a part on the print surface during a printing process (feedstock feeder (115) mounted on gantry (105), capable of motion in one or more of five or six axes of control relative to base (130), for dispensing feedstock (120) to form a 3D structure during the printing process: feedstock (120) may comprise one or more metal see Fig. 1;[0088-0089]).  However, none of the prior arts teaches form a dielectric part on the print surface during a printing process: determining, using the controller, a change of capacitance in response to the dielectric part being displaced relative to the print surface during the printing process: generating, using the controller, an error signal in response to the controller determining the change of capacitance during the printing process: and displaying, using the display device, an error message in response to the display device receiving the error signal from the controller. 
Therefore, claim 15 is deemed novel and non-obvious over the prior art of record.
Regarding claims 16-20, they depend from claim 15; thus, they are also deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung (US 2019/0105840) teaches systems and method for monitoring three-dimensional printing of printing material comprising substrate, said substrate providing a surface on which said printing occurs, said substrate being substantially electrically non-conductive (see Claim1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743